Citation Nr: 1624845	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for large disc extrusion at L5-S1, claimed as lower back pain. 

4.  Entitlement to service connection for numbness in the hands and fingers. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998, January 2003 to January 2004, and September 2008 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran testified at a Board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

In June 2014, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.

2.  The Veteran does not have tinnitus.

3.  The Veteran's large disc extrusion at L5-S1 was not manifested during his active service and is not shown to be causally or etiologically related to his active service.

4.  The Veteran's numbness in the hands and fingers was not manifested during his active service and is not shown to be causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

3.  Large disc extrusion at L5-S1 was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

4.  Numbness in the hands and fingers was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in April 2011 to determine the nature and etiology of his claimed disabilities.  In June 2014, the Board remanded the appeal to afford the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities.  The Veteran received proper notice of the date and time of the examinations, and failed to report to his scheduled VA examinations in August 2014.  To the extent that the Board requested the examination in order to assist the Veteran in the development of his claim, the duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that failure to report for such examinations scheduled in conjunction with original claims, the claims will be decided based on the evidence of record. 

In August 2012, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


A.  Bilateral Hearing Loss and Tinnitus

The Veteran testified that he was subjected to in-service noise exposure from munitions and aircraft.  While he was in-service, he experienced periodic ringing or buzzing in his ear.  After service, the Veteran's wife noticed that he had difficulty hearing.  The Veteran endorsed ringing or buzzing in his ear that occurred a couple of times per week and lasted for 30 seconds. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In April 2011, the Veteran was afforded a VA audio examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The VA examiner reported that the entrance and exit examinations were within the test/re-test reliability range and did not show a change in hearing.  Ringing in the ears was denied in an August 2009 post-deployment screening form.  Hearing loss was denied on the same form.  However, a December 2009 form endorsed symptoms endorsed symptoms of hearing loss and ringing in the ears.  With regard to current symptomatology, the Veteran reported at the 2011 examination that he had difficulty hearing people talk in noisy settings or when they were far away.  He described ringing of the ears every 2 days that lasted for about 1 minute.


The examination in 2011 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
25
30
RIGHT
10
15
20
20
35

Speech audiometry (CNC) revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

In regard to the Veteran's bilateral hearing acuity, the evidence of record demonstrates that there are no auditory thresholds of 40 decibels or greater.  In addition, he does not have three or more thresholds of 25 decibels or greater.  CNC speech recognition was not less than 94 percent. 

The VA examiner opined that the brief ringing reported by the Veteran fell within the confines of a normally occurring event that was not caused by or a result of active service.  In support for her conclusion, she cited relevant medical literature.

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Although he is competent to report that a physician told him he had hearing loss, he is not competent to establish the criteria as set forth in 38 C.F.R. § 3.385.  

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is competent and credible to report ringing in his ears.  However, Veteran's lay statements are outweighed by the VA examiner's opinion that considered the Veteran's lay statements, clinical results, and a review of the relevant medical literature.  The VA examiner took into consideration the Veteran's description of ringing in the ears and the duration of episodes and concluded that the symptoms did not constitute tinnitus.

The Veteran has not submitted additional evidence establishing that he has a bilateral hearing loss disability or tinnitus for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Moreover, the Veteran was scheduled for a subsequent examination in order to ascertain whether he has a current disability in light of evidence in an August 2009 audiogram suggestive of a hearing loss disability in his left ear; however, he did not report for the examination.  We again note that the evidentiary defect was identified during the hearing and he was provided an opportunity to submit evidence.

In the absence of a competent evidence of a current disability or a disability during the appeal period, service connection may not be granted for a bilateral hearing loss disability or tinnitus.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Hands and Back

The Veteran testified that his low back disability was related to carrying heavy equipment over long patrols while he was deployed.  He denied any specific back injury while he was in-service.  The Veteran stated that he developed tingling in his fingers and that the tingling was a result of nerve involvement from his back pain.  He denied any post-service treatment related to numbness of his hands or fingers.

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of claimed back and hand disabilities.  With regard to the back, the Veteran reported stiffness that started between 4 and 5 years prior to the examination.  Stiffness occurred at least twice a year prior to his deployment and he was seen by a chiropractor which relieved some of his pain.  His back became sore a couple of times during his most recent deployment.  He developed sharp pain in his back a few months after he returned home.  His 1997 enlistment examination was negative for any back condition.  His January 2008 annual medical certificate was positive for low back pain.  Magnetic resonance imaging scan (MRI) found a large disk extrusion between L5 and S1 which had an effect on the descending S1 nerve root.  With regard to his hands and fingers, the Veteran reported that he initially noticed tingling part way through his deployment in his fingertips.  Over the past year, the Veteran stated that he had developed decreased grip in both hands.  He noticed that on occasion he would drop smaller objects and holding onto a fence or post tightly with both hands was uncomfortable.  The VA examiner diagnosed a bilateral hand strain.  The VA examiner indicated that STRs were silent for a back condition or numbness and tingling of the hands.  The symptoms associated with his back and hand disabilities were 4 months post-deployment.  The VA examiner opined that the Veteran's bilateral hand strain and large disk extrusion between L5 and S1 were most likely caused by his work on the ranch. 

There are no other medical opinions of record.  As noted above, the Board remanded these issues to afford the Veteran another VA examination in order to assist the Veteran in the development of his claim.  However, the Veteran did not report to the examination.  The Board is required to decide the case based upon the evidence of record.  See 38 C.F.R. § 3.655.

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno, 6 Vet. App. at 465.  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

The Veteran is competent and credible to report pain in his back and numbness in his hands.  However, Veteran's lay statements that these disabilities were caused by active service are outweighed by the VA examiner's opinions that considered the Veteran's lay statements, clinical results, and a review of the relevant medical literature.  The VA examiner took into consideration the Veteran's description of back pain and hand numbness, but concluded these symptoms were most likely caused by post-service work on the Veteran's ranch.

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for large disc extrusion at L5-S1 and numbness in hands and fingers.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 

Service connection for large disc extrusion at L5-S1, claimed as lower back pain, is denied. 

Service connection for numbness in the hands and fingers is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


